Citation Nr: 0612671	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  99-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to December 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 1997 
rating decision by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2003 the veteran testified at a Travel Board hearing.  
Because the Veterans Law Judge who conducted that hearing is 
no longer with the Board, the veteran was offered the 
opportunity for another hearing before the Veterans Law Judge 
who would decide his claim.  In correspondence received in 
April 2006, the veteran indicated that he wanted another 
hearing before a Veterans Law Judge at the regional office.  
Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






